
	

114 HR 330 IH: Marine Access and State Transparency
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend title 54, United States Code, to provide for congressional approval of national monuments
			 and restrictions on the use of national monuments, to establish
			 requirements for declaration of marine national monuments, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Marine Access and State Transparency or the MAST Act . 2.Congressional authorization of declarations of national monuments and restrictions on public use (a)Declarations of national monumentsSection 320301 of title 54, United States Code, is amended—
 (1)in subsection (a), by striking The President may and inserting After obtaining congressional approval of a proposed national monument and certifying compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument, and subject to subsection (e), the President may; and
 (2)by adding at the end the following:  (e)Requirements for declarations of marine national monuments (1)RequirementsThe President may not declare any area of the exclusive economic zone to be a national monument unless—
 (A)such declaration is specifically authorized by an Act of Congress; (B)the President has submitted a proposal to make such declaration to the Governor of each State, and of each territory, any part of which is located within 100 nautical miles of that area;
 (C)each such Governor submits to the President notice that the legislature of that State or territory has approved the proposal; and
 (D)the declaration is substantially the same as the proposal. (2)Exclusive economic zone definedIn this subsection the term exclusive economic zone means the zone established by Proclamation Numbered 5030, dated March 10, 1983..
 (b)Restrictions on public useChapter 3203 of title 54, United States Code, is amended— (1)by adding at the end the following:
					
 320304.Restrictions on public useThe Secretary of the Interior, and the Secretary of Commerce with respect to any area of the exclusive economic zone (as defined in section 320301(e)) designated as a national monument, shall not implement any restrictions on the public use of a national monument until the expiration of an appropriate review period (as determined by such Secretary) providing for public input and congressional approval.; and
 (2)in the analysis at the beginning of the chapter, by adding at the end the following:   320304. Restrictions on public use..  